Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) identifying, by a processor, event data indicative of an event representing a portion of processing a transaction performed by the one or more processing systems; identifying, by the processor, one or more lineage rules for characterizing the event from a set of lineage rules; for each identified lineage rule, generating one or more link signatures, by the processor, by applying an ordering specified by the lineage rule to a set of data elements in the event data and applying a hash function to the ordered set of data elements; and identifying, by the processor, a transaction lineage describing a directed graph of events for the transaction by matching the one or more link signatures with link signatures associated with additional events.  The claims are drawn to processing transaction data.  The claim limitations, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of a generic computer component.  If a claim limitation, under its 
This judicial exception is not integrated into a practical application.  The claim recite the additional element a processor to perform the steps of identifying and generating.  The processor in the identifying and generating steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The additional element dos not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of using a processor(s) to perform the identifying and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component, as discussed above.  Mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The dependent claims are only further narrowing the abstract idea.  The claims are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102b as being anticipated by Baum et al., U.S. PG-Pub No. 2015/0227614 (reference A on the attached PTO-892).
As per claims 1 and 11, Baum et al. teaches a method for determining a transaction lineage across transaction events, comprising: identifying, by a processor, event data indicative of an event representing a portion of processing a transaction performed by the one or more processing systems  (see paragraph 0061); identifying, by the processor, one or more lineage rules for characterizing the event from a set of lineage rules (see paragraphs 0025 and 35); for each identified lineage rule, generating one or more link signatures, by the processor, by applying an ordering specified by the lineage rule to a set of data elements in the event data and applying a hash function to the ordered set of data elements (see paragraphs 0025 and 0044); and identifying, by the processor, a transaction lineage describing a directed graph of events for the transaction by matching the one or more link signatures with link signatures associated with additional events (see paragraphs 0013, 0024, 0031 and 0061).  
As per claims 2 and 12, Baum et al. teaches the method of claim 1 as described above.  Baum et al. further teaches wherein each lineage rule in the set of lineage rules specifies a set of conditions for the lineage rule (see paragraphs 0025, 0035 and 0044); and wherein identifying the one or more lineage rules from the set of lineage rules comprises identifying lineage rules having conditions matching the event data (see paragraphs 0025, 0035 and 0044).  
As per claims 3 and 13, Baum et al. teaches the method of claim 2 as described above.  Baum et al. further teaches wherein the conditions include at least one of an event type, field value, and data schema type (see paragraphs 0035-0037)  
As per claims 4 and 14, Baum et al. teaches the method of claim 1 as described above.  Baum et al. further teaches wherein the event data associated with the event is structured 
As per claim 5 and 15, Baum et al. teaches the method of claim 1 as described above.  Baum et al. further teaches wherein the event is associated with a first processing system and the transaction lineage matches the event with additional events associated with a second processing system (see paragraph 0022, 0061 and 0068).  
As per claims 6 and 16, Baum et al. teaches the method of claim 1 as described above.  Baum et al. further teaches wherein the link signature is generated based on a merkle tree of the ordered set of data elements (see paragraphs 0030 and 0045).  
As per claims 7 and 17, Baum et al. teaches the method of claim 1 as described above.  Baum et al. further teaches wherein the one or more link signatures includes a parent link signature and a child link signature (see paragraph s 0030 and 0031) and wherein matching a parent link signature to a link signature for an additional event indicates a prior event in the transaction lineage and matching a child link signature to a link signature for an additional event indicates a subsequent event in the transaction lineage (see paragraphs 0030, 0031, 0044 and 0061).  
As per claims 8 and 18, Baum et al. teaches the method of claim 1 as described above.  Baum et al. further teaches identifying an unmatched link signature for the event that was not matched with link signatures associated with additional events; and in response to identifying the unmatched link signature, identifying an error in processing the transaction (see paragraphs 0024, 0044 and 0061).  

As per claims 10 and 20, Baum et al. teaches the method of claim 1 as described above.  Baum et al. further teaches receiving a request to audit the transaction (see paragraphs 0022, 0024, 0031 and 0061); wherein the link signatures are matched to identify the transaction lineage responsive to receiving the request to audit the transaction (see paragraphs 0022, 0024 and 0031).


Response to Arguments
Applicant's arguments filed 5/8/2021 have been fully considered but they are not persuasive. 
Applicant argues “the claimed invention thus does not present an abstract idea for organizing information.  Rather, the claimed invention provides an automated means for generating relational data between events generated by different processing systems that, as noted above, may have different schemas.”  A fundamental economic practice falls under the abstract idea grouping of Organizing Human Activity.  Under the 2019 PEG, “fundamental economic principles or practices,” which describe subject matter relating to the economy and commerce, are considered to be a “certain method of organizing human activity.” According to the 2019 PEG, “fundamental economic principles or practices” include hedging, insurance, and mitigating risk. The term “fundamental” is not used in the sense of necessarily being “old” or “well-known,” 24 25 although being old or well-known may indicate that the practice is “fundamental.”

• local processing of payments for remotely purchased goods, Inventor Holdings, LLC v. Bed Bath & Beyond, Inc.
Applicant argues “what Baum does not disclose is matching event signatures for an event to an event signature for an additional event to determine such paths.”  See also paragraph 0031 of Baum et al. where it discusses matching signatures.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heyner (2013/0317990); Roesch (2012/0173747) and Nisikawa (2019/0370343).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697